    Case 9:18-cv-80176-BB Document 488-8 Entered on FLSD Docket 05/08/2020 Page 1 of 5



                                                                                                            Sdbrfiibfr Hr'ilsr
                                                                                                                                             I
                                                                                                                                              I(ARP LAW
                                                                                                            3obrltller    Code,ifilurlet:
                                                                                                            f,elult5   t*r{8,1,               tl?t113 l0r55cT

                          'tiii                                                                             IilpuT f AnA'[[IrR5 fOR pRtlrAft y iuBJf f r
                                                                                                            ftlarcnrg l):
                                                                                                            551{,

      TransUnion"                         rRAHsuNrsr,rccgsuMrR(RE*{yRerroxr
                                                                                                            Hatut:
                                                                                                            tunait idd$5i:



      XLEIMA}I , OAVIO A.
      Alro Xnsrtn A5l
      KLtll'tAN,   DAVI   0"Al-AN
                                                        55Hr
                                             Oale oF Bi.!h,     r Prtvlous Address:
                                                                                   Ph*tel

                                                                                                            Preyio us Addresc:
                                                                                                                                                 ln Flls   $intc;   tlPA




      Rrpo*cd 11/06                                               l€port d 7
      $rlFL0Yfilfl{T




                 AarD SPEC|Ar       lutrSSAG[S




     CREoIT TNTORMAT|OI{             Summary flotal History)

     Publir   R*rordl:         0                 Collertlons:                               Trades:                  r7                     lnquiries: {
     llcgative   frade         5                 ?radeAccosnlsYriltlny         3            0<rr:ren(a ot            ?B
     Accounlsi                                   I'llgtorlral l{rgrtlYar.                   Hleto.iarl




     coLtEcTtoNS




CONFIDENTIAL                                                                                                                                                        KARP 00000096
    Case 9:18-cv-80176-BB Document 488-8 Entered on FLSD Docket 05/08/2020 Page 2 of 5



                                                      n!t|ll,       \ju(d:   \:   : Iii   j   it1.'",
      TAAN5il$:nU f IJN$Ul'1tn   {.R   [t' i Rrf*RI             f

                                                      Pd!!i ?,rt ,




CONF'DENTIAL                                                                                            KARP 00000097
    Case 9:18-cv-80176-BB Document 488-8 Entered on FLSD Docket 05/08/2020 Page 3 of 5




       IRANSUNION CONSlJt{l:R CRt0lT RepORT   Rrsultj lsyoad:1/.-il,ii   l   r,1:tr   ,   {

                                              Prtre; 3 ot   ]
      TNADTS




CONF'DENTIAL                                                                                  KARP 000000s8
    Case 9:18-cv-80176-BB Document 488-8 Entered on FLSD Docket 05/08/2020 Page 4 of 5



                                                      [6tull! !6sucd;'/j:i.i: 'i 'i,]'. . i i
      IRAtlsL,NloN CONStJMf   R   Clrf DIT RFPOti'f
                                                      P:g*: q af t

     IRAOES




CONF'DENTIAL                                                                                    KARP 00000099
    Case 9:18-cv-80176-BB Document 488-8 Entered on FLSD Docket 05/08/2020 Page 5 of 5



                                                                       lltrulir lrrutd;   1J:i   ]J'   | :l'1:l>'   i'i
                              CONSU MER {.h€DIT fi EFORT               Prgr: I ol I
     'RANSUNIO.I.I
     TRADES




     IT{QUIRIES
                                    Subscrlber ilame   i{od*)                 TyFe                                        Arnluni
     Oale
     5121    lt3                    KAxp Lq$/   0oc5r8l36d   rLA]

     4l22l13                        SPRINGLF RH   (rIAS78088?   tw
     9117111                        6ec[BIAnAZON (BilYt3 7t 284 6A5)
     6lt6l11                        (AP 0ilE (8PC2699S24   fil!)
     ADOAtSS AilAlYSl5




     SEPONTSER$CTD BY
     tRAltlSUl.ll0X
     (8O0) 8BB.42l        l
                              19S2:
     P.O. BOX rOOO, fHrSTEA, PA
     co}lsuMe'RDl5cl"o!UR['cANB€oBT^lNEboNllltlEfiftDUsHfiANl$tINloff*?:
     HTTP:   //WWW.'lRAl{ 5UHl0l'l'C0M




      LN['   O   ilf   R.ANSUNl0]l RtPOl{T

     Aciricvr-: riore         r"1   wilh TransUnion




CONFIDENTIAL                                                                                                                        KARP 00000100
